Citation Nr: 0833531	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-09 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter is on appeal from the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the veteran 
submitted a September 2007 statement from his counselor at 
the Vet Center and a letter from his employer dated in 
September 2007 since the case was certified for appeal.  This 
evidence was received after the last RO review and did not 
include a waiver.  

The Board has, accordingly, reviewed the additional evidence.  
As to the September 2007 letter from the Vet Center, it is 
nearly identical to previous letters submitted by the 
counselor, which have been considered at the RO.  Therefore, 
this letter consists of evidence essentially previously 
considered.  

The September 2007 letter from his employer consists of a 
"Letter of Warning" regarding excessive absences.  
According to the letter, when asked by the employer why he 
was absent, he reportedly responded that it was because he 
did not sleep well.  However, the counseling official made no 
mention of PTSD in the letter.  Moreover, to the extent the 
letter includes symptomatology which could be associated with 
PTSD, the veteran has reported similar symptoms over the 
course of the appeal.

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  

Finally, statements from the veteran's counselor at the Vet 
Center, particularly those contained in a July 2007 letter, 
reasonably raise the issue of a total disability rating based 
on individual unemployability (TDIU).  As such, that issue is 
referred to the RO for consideration.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
PTSD has been manifested by no more than deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.

2.  Gross impairment in thought processes, persistent 
hallucinations or delusions, danger of hurting self or 
others, an inability to maintain minimal personal hygiene, 
and disorientation, or other symptoms consistent with a 
higher rating have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In order to be assigned a 100 percent disability rating for 
PTSD, the evidence must show total occupational and social 
impairment, due to such symptoms as: 
*	gross impairment in thought processes or communication; 
*	persistent delusions or hallucinations; 
*	grossly inappropriate behavior; 
*	persistent danger of hurting self or others; 
*	intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); 
*	disorientation to time or place; and
*	memory loss for names of close relatives, own 
occupation, or own name.

The Board has reviewed the evidence of record and concludes 
that an increased rating is not warranted.  First, the 
veteran was afforded VA examinations in June 2005 and March 
2006, where he was observed to have depression and anxiety.  
Additionally, he displayed a blunted affect at both 
examinations.  However, his speech and thought processes were 
normal.  Moreover, while he complained of nightmares, 
hypervigilance and that he was easily startled, there was no 
indication that he suffered from persistent delusions or 
hallucinations.  

In addition, although the veteran has a history of violence, 
most notably domestic violence, both VA examinations noted 
that his impulse control was fair, with no incidents of 
grossly inappropriate behavior.  Furthermore, he conveyed no 
suicidal or homicidal ideation.  

The veteran has experienced some difficulty at his place of 
employment; however, the record suggests that he has been 
employed full time operating a forklift, although the 
position isolates him from coworkers.  Finally, the veteran 
was observed at both VA examinations as oriented to person, 
place and time, and with "no perceptual problems."  He also 
exhibited no impaired memory for the names of his occupation 
and close relatives.  

The Board has also considered evidence from the veteran's Vet 
Center counselor.  While this evidence reflects the 
seriousness of his symptoms (trapped in combat mode, 
hypervigilance, arousal, intrusive imagery when his six year 
old son pulled on his pants leg), it does not support a 
rating in excess of 70 percent.  

On one hand, the counselor reflected that the veteran had 
profound occupational and social impairment.  On the other, 
he reported that the veteran participated in both individual 
and group therapy sessions (reflecting an ability to 
communicate with others on some level), had worked hard in 
counseling sessions (demonstrating appropriate behavior), had 
maintained sobriety from drugs (supporting appropriate 
behavior), and was estranged from everyone but other veterans 
who have similar experiences (suggesting an able to interact 
with others in a counseling environment), including co-
workers (indicating that he was employed).  

The Board finds that the balance of evidence is consistent 
with a 70 percent rating (deficiencies in most areas, 
impaired impulse control, difficulty in adapting to stressful 
situations, and inability to establish and maintain effective 
relationship), but not a 100 percent rating (gross impairment 
in thought process, delusions or hallucinations, 
inappropriate behavior, persistent danger of hurting self, 
disorientation, etc.).

In concluding that the evidence does not support a disability 
rating in excess of 70 percent, the Board has also considered 
the veteran's Global Assessment of Functioning (GAF) score 
assigned in both of his VA examinations.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM IV)).  

Here, both VA examinations revealed a GAF score of 45.  In 
this regard, GAF, scores ranging from 41-50 reflect more 
serious symptoms (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).

Despite the seriousness of the symptoms associated with the 
low GAF score of 45, a higher rating is not warranted on this 
basis because the current 70 percent rating anticipates the 
serious symptoms described by the veteran, such as having few 
friends and persistent hypervigilance.  Therefore, the 
evidence demonstrates symptoms commensurate with such GAF 
scores.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Although the veteran believes that his symptoms are of such 
severity to warrant a higher rating, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than his own assessment of the 
severity of his disability.

Next, the evidence of record does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in March 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD had increased in severity, including statements 
from individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
become worse.  

Additionally, an August 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  After being appraised of these 
specific criteria, he was given the requisite time to submit 
further evidence before his case was readjudicated in a 
supplemental statement of the case (SSOC) in July 2007.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his notice 
of disagreement, he indicated that his disability had 
worsened that that it was causing increasing stress with his 
family and his employer.  At the VA examinations, he 
discussed the signs and symptoms of his disability, and 
reported that he was generally able to do his job but that he 
tended to isolate himself.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained counseling records, as well as 
communications from the Vet Center assessing his PTSD 
symptoms.  Additionally, two VA medical examinations 
pertinent to the appealed issue were obtained in June 2005 
and March 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In his April 2007 substantive appeal, the veteran maintained 
that he should be provided with another VA examination as his 
symptoms have gotten worse.  However, the Board reviewed a 
Vet Center report dated prior to the assertion and finds that 
it was nearly identical to a report written prior to that 
date.  

The main distinction between an August 2006 report and a July 
2007 report was that the veteran's PTSD was characterized as 
"moderate" in August 2006, and as "severe" in July 2007.  
However, this worsening of his disability is reflected in an 
increase disability rating from 50 percent to 70 percent.  
Therefore, the Board finds that a remand for another 
examination is not warranted.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


